Citation Nr: 1611819	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  13-18 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1962 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in New Orleans, Louisiana, currently has jurisdiction of the claims file.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an August 2015 Travel Board hearing, the transcript of which is included in Virtual VA.

The issue on appeal was previously remanded by the Board in October 2015 to obtain a VA medical opinion for the Veteran's respiratory disorders.  This was accomplished, and the claim was readjudicated in a January 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos in service and after service separation.

2.  The Veteran has currently diagnosed asbestos-related pleural disease, chronic obstructive pulmonary disease (COPD), and lung cancer.

3.  Symptoms of lung cancer were not chronic in service and were not continuous since service separation.
4.  Lung cancer did not manifest to a compensable degree within one year of service separation.

5.  The Veteran's lung disorders are not etiologically related to service, to include the in-service exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder, to include as due to asbestos exposure have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
In a timely letter dated in May 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, the August 2015 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim in February 2013.  A medical opinion dated in December 2015 is also of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the reasons discussed in detail below, the Board finds the February 2013 VA medical opinion to be inadequate as it is based an inaccurate factual premise and is contradictory to other medical evidence of record.  On the other hand, the Board finds the December 2015 VA medical opinion to be adequate.  The December 2015 VA nexus opinion considered all the pertinent evidence of record, the Veteran's reported in-service and post-service asbestos exposure, and provided a complete rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's lung conditions include lung cancer (malignant tumor) which is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's other lung disorders are not chronic diseases listed under 38 C.F.R. § 3.309(a) and will be adjudicated using the general principles of service connection.

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Lung Disorder

The Veteran maintains that he has a lung disorder that is related, at least in part, to his in-service asbestos exposure.

The Veteran's occupational specialty during service was as an airman, which is considered by the Department of Defense to have resulted in some exposure to asbestos.  See also April 2008 rating decision (noting that the Navy has compiled a list of Navy job titles and probability of exposure estimates to aid in determining the likelihood of exposure to asbestos in service.  The probability of exposure for an Airman is listed as minimal).

During a February 2013 VA examination, and during his August 2015 Board hearing, the Veteran stated that, during service, he used a thick asbestos blankets to insulate heat during welding duties.  He also stated that he slept on the asbestos blankets during service because they were soft.  The Veteran reported significant asbestos exposure after service separation while working as an insulator.  For these reasons, the Board finds that the Veteran was exposed to asbestos during service and after service separation.

The Board next finds that the Veteran has a currently diagnosed lung disorder, including pleural asbestosis (scarring of the lining around the lungs due to asbestos).  See March 1996 Consulting and Clinical Evaluation in Occupational and Environmental Health report; see also April 1998 Asbestos Evaluation Summary from the Oschner Clinic.  He has also been diagnosed with COPD and non-small cell lung cancer.  See February 2013 VA examination report and December 2015 VA medical opinion.  Accordingly, the Board finds that the Veteran has a current lung disability.   

Next, the Board finds that symptoms of lung cancer were not chronic in service.  Service treatment records are absent for any diagnosis or treatment for lung cancer.  Further, in a November 1965 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's lungs was normal and he had a normal chest x-ray.  The Veteran has also not contended that his lung cancer first manifested in service.  For these reasons, the Board finds that symptoms of lung cancer were not chronic in service.

The Board further finds that symptoms of lung cancer did not manifest within one year of service separation and symptoms of lung cancer were not continuous since service separation.  In this regard, the Veteran has stated that he was first diagnosed with lung cancer in 1998, more than 30 years after service separation.  See October 1998 Asbestos Evaluation Summary from the Oschner Clinic showing diagnoses of pleural changes consistent with a clinical diagnosis of asbestos-related pleural disease, and a non-calcified nodule in the left lower lobe.  For these reasons, the Board finds that symptoms of lung cancer did not manifest within one year of service separation and symptoms of lung cancer were not continuous since service separation.

The Veteran essentially contends that, although his lung disorders did not first manifest in service or immediately following service separation, his lung disorders are related to his in-service exposure of asbestos.  

Upon review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's currently diagnosed lung disorders are etiologically related to service, to include the in-service asbestos exposure.

The evidence includes a March 1996 Consulting and Clinical Evaluation in Occupational and Environmental Health report where the Veteran was noted to have a history of heavy exposure to asbestos as an insulator beginning in 1966 well into the 1980s.  It was further noted that the Veteran had "earlier exposure to asbestos while serving in the United States Navy."  The doctor noted that chest x-rays showed scarring of the pleura "of the type frequently caused by asbestos."  The Veteran was diagnosed with pleural asbestosis (scarring of the lining around the lungs due to asbestos).  This diagnosis was noted to be supported by the Veteran's long history of exposure to asbestos.  The Veteran was instructed to immediately stop smoking cigarettes as smokers who had been exposed to asbestos had an "extraordinary high risk of developing lung cancer." 

The Board finds that the March 1996 Consulting and Clinical Evaluation in Occupational and Environmental Health report weighs neither in favor nor against the Veteran's claim.  Specifically, the doctor did not opine as to whether the Veteran's pleural asbestosis was at least as likely as not a result of his in-service asbestos exposure versus his post-service occupational asbestos exposure.  

The Veteran underwent a CT scan of his chest in September 1996 at the Medical Center of Louisiana at New Orleans.  Findings revealed hyalinized pleural plaque bilaterally with small foci of calcification.  In addition, linear opacities consistent with "subpleural fibrosis" were present both anteriorly and posteriorly in both lungs. These findings were noted to be "consistent with the patient's history of asbestos exposure."  

In an April 1998 Asbestos Evaluation Summary from the Oschner Clinic, the Veteran was noted to be an asbestos-exposed worker from "1964 to 1995."  It was further noted that the Veteran had smoked cigarettes daily for 30 years, but had quit at the age of 50.  A chest x-ray was reviewed and pulmonary function testing was conducted.  The diagnoses rendered included pleural changes consistent with a clinical diagnosis of asbestos-related pleural disease, and a non-calcified nodule in the left lower lobe.

The Board finds the September 1996 CT scan report from the Medical Center of Louisiana at New Orleans and the April 1998 Asbestos Evaluation Summary from the Oschner Clinic to be of limited probative value.  Although these reports show that the Veteran's subpleural fibrosis and pleural changes were consistent with the Veteran's asbestos exposure, an opinion as to whether the Veteran's disorders were related to the in-service asbestos exposure versus his post-service exposure was not provided.  

The evidence includes a September 2001 medical opinion from Dr. Gomes at the Ochsner Clinic Foundation.  In the report, it was noted that the Veteran was being evaluated for possible occupational-related disease.  It was noted that the Veteran had occupational exposure to asbestos over a 33-year period of time.  Specifically, Dr. Gomes noted that the Veteran worked as an insulator from about 1963 to 1995 and worked in a number of heavy industrial and petrochemical facilities.  It was noted that the Veteran worked in close proximity to high-risk trades including insulators, boilermakers, electricians, welders, and mechanics that were using asbestos-containing products on a regular basis.  A history of cigarette smoking was also noted within the Veteran's medical records.  Dr. Gomes reviewed the Veteran's medical records and reviewed a chest x-ray.  In sum, Dr. Gomes stated that the Veteran was a former insulator who had a significant history of asbestos exposure
through his work.  He developed lung cancer in the right lung and subsequently received radiation treatment for this problem.  Dr. Gomes noted that the association between asbestos exposure, cigarette smoking, and the subsequent development of lung cancer was well-documented within the medical literature.  Dr. Gomes then opined that the Veteran's asbestos exposure was the cause of his lung cancer.  His cigarette smoking was also noted to be a contributing factor.

The Board finds that the opinion from Dr. Gomes weighs against the Veteran's claim.  Although Dr. Gomes noted that the Veteran worked as an insulator from about 1963 to 1995, only two of those years were during service (i.e., from 1963 to 1965).  Moreover, Dr. Gomes specifically stated that the Veteran was a former insulator who had a significant history of asbestos exposure "through his work."  His "work" was specifically noted to include a number of post-service heavy industrial and petrochemical employers discussed in the opinion.  The Veteran's military service was not specifically discussed by Dr. Gomes.  As such, the Board finds that the opinion from Dr. Gomes tends to show that the Veteran's lung disorder is related to his post-service asbestos exposure.  

The Veteran was afforded a VA examination in February 2013.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD) and non-small cell lung cancer.  The examiner then opined that the Veteran's conditions were less likely than not related to service.  In support of this opinion, the examiner stated the following:

"The Veteran's occupational specialty during service was as an airman, which is considered by the Department of Defense to have resulted in minimal exposure to asbestos.  His CT shows evidence of asbestos-related pleural change and minimal parenchymal scarring consistent with asbestosis.  The mild scarring present is more likely due to his history of radiation treatment to the lung for lung cancer.  Minimal exposure to asbestos can cause pleural plaques.  It takes a much larger dose to cause asbestosis. Therefore, it is more likely than not that his lung cancer is due to smoking.  This is based upon the fact that his cumulative asbestos exposure was too small to cause fibrosis.  If there is no fibrosis, then it is unlikely that asbestos is the cause of his lung cancer."

The Board finds the February 2013 VA medical opinion to be of no probative value as it appears to be based on an inaccurate factual premise and is contradictory to other medical evidence of record. 

In this regard, the February 2013 VA examiner stated that the Veteran's "cumulative asbestos exposure was too small to cause fibrosis."  However, the other medical evidence discussed above discusses the Veteran's heavy exposure to asbestos after service separation and exposure to asbestos during service.  Further, it appears that the February 2013 VA examiner did not find that the Veteran had fibrosis; as such, he opined that "if there is no fibrosis, then it is unlikely that asbestos is the cause of his lung cancer."  However, the September 1996 CT scan showed linear opacities consistent with subpleural fibrosis consistent with the Veteran's history of asbestos exposure.

The February 2013 VA examiner stated that the Veteran's CT scan showed evidence of asbestos-related pleural change and minimal parenchymal scarring consistent with asbestosis.  This statement appears to relate the Veteran's scarring with asbestosis.  In the next sentence, however, the examiner stated that the Veteran's scarring was more likely due to his history of radiation treatment for lung for lung cancer.  Despite several diagnoses for asbestosis in the record, to include in VA treatment records, the VA examiner did not diagnose the Veteran with this disorder. In addition, while the examiner noted a diagnosis of COPD, he did not address the etiology of that disorder.

Pursuant to the Board's October 2015 remand, VA obtained another medical opinion in December 2015 to assist in determining the likely etiology of the Veteran's lung disorders.  The examiner reviewed the claims file and noted that the Veteran had COPD and lung cancer.  The examiner then opined that the Veteran's lung conditions were less likely than not incurred in or caused by service.  In support of this opinion, the examiner stated the following:

"The Veteran's in-service occupation has a low risk associated with asbestos-induced lung disease. Asbestos exposure does not cause COPD.  COPD and lung cancer are more likely than not (greater than 50% probability) due to the carcinogenic effects of smoking.  He claims he had in-service exposure to the type of asbestos used in blankets, which would be chrysotile and less carcinogenic than the type of asbestos used in rigid insulation.  The asbestos in a blanket is less prone to becoming airborne.  He had post-service asbestos exposure in his work as an insulator.  Although he claims to have worn respiratory protection the entire time he worked with asbestos after service, this exposure is more likely to cause asbestos pleural plaques, than asbestos blanket use in service."

The Board finds that the December 2015 VA medical opinion is probative and weighs against the Veteran's claim.  The examiner reviewed the evidence of record and discussed the likely etiology of the Veteran's COPD, lung cancer, and asbestos pleural plaques.  The examiner also provided the only opinion that explained how the Veteran's in-service exposure to asbestos, in the form of blankets, was less carcinogenic and less likely to become airborne than exposure to insulation (used by the Veteran in his post-service occupation). 

The Board has also considered the Veteran's statements that his lung disorders are related to the in-service asbestos exposure.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder COPD, lung cancer, and pleural plaques associated with asbestos exposure.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Veteran's lung disorders are medically complex disease processes because of their multiple etiologies (such as post-service asbestos exposure and smoking), require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's clung disorders are also complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for a lung disorder, to include as due to asbestos exposure and, consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a lung disorder, to include as due to asbestos exposure, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


